DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/28/2022. Claims 1-20 have been examined and are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,908,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “Mehrotra, however, does not disclose a first cache associated with a first type of memory access workload, the first type of memory access workload comprising a read-only workload and a second cache associated with a second type of memory access workload, the second type of memory access workload comprising write-read workload, as claimed. Rather, Mehrotra discloses that the first level instruction and data caches I$ and D$ can receive a processor read request (P_rd), a processor write request (P_wr), a miss queue read request (MQ_rd), a miss queue write request (MQ_wr), and a snoop request. (Mehrotra, Col. 15 lines 36-42.) There is no indication in Mehrotra that there are separate caches associated with different types of memory access workloads, much less a cache that is associated with a read-only workload.”
The Examiner respectfully disagrees and submits that in view of the amendment, the claimed first cache is now mapped to the D$ cache of Mehrotra and the claimed second cache is now mapped to the L2$ cache of Mehrotra. This new mapping is necessitated by the amendment. With this new mapping, Applicant’s argument with respect to the instruction cache of Mehrotra is now moot.
In view of the foregoing remarks, independent claims 1, 8, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrotra et al. US 6,145,054 (“Mehrotra”).
As per independent claim 1, Mehrotra teaches A memory sub-system (FIG. 5 illustrates cache/memory subsystem 105, col 11 lines 47-48 and FIG. 5) comprising:
a first cache (A data cache memory unit (DCU) 212 shown in FIG. 2 functions to buffer memory reads from off-chip memory through external interface unit (EIU) 214. DCU 212 comprises data caches D$, col 8 lines 45-60 and FIG. 2) associated with a first type of memory access workload (DCU 212 functions to buffer memory reads from off-chip memory, col 8 lines 45-60 and FIG. 2), the first type of memory access workload comprising a read-only workload (DCU 212 functions to buffer memory reads from off-chip memory, col 8 lines 45-60 and FIG. 2);
a second cache (Referring to FIG. 4, L2$ (L2 cache) comprises four independent 8 byte read ports 401 and a 16 byte write port 402. Col 10 lines 62-63. Floating point data requests are accessed directly from the L2$ (mapped to read type workload), col 10 lines 66-67. A write back cache (LEVEL 2 CACHE WRITEBACK CACHE illustrated in FIG. 4) is provided to buffer data evicted from the L2 cache and can be written back to a higher level cache or main memory (mapped to write type workload), col 11 lines 4-6 and FIG. 4) associated with a second type of memory access workload (The L2 cache stores read-write workload. Floating point data requests are accessed directly from the L2$ (mapped to read type workload), col 10 lines 66-67. A write back cache (LEVEL 2 CACHE WRITEBACK CACHE illustrated in FIG. 4) is provided to buffer data evicted from the L2 cache and can be written back to a higher level cache or main memory (mapped to write type workload), col 11 lines 4-6 and FIG. 4), the second type of memory access workload comprising write-read workload (The L2 cache stores read-write workload. Floating point data requests are accessed directly from the L2$ (mapped to read type workload), col 10 lines 66-67. A write back cache (LEVEL 2 CACHE WRITEBACK CACHE illustrated in FIG. 4) is provided to buffer data evicted from the L2 cache and can be written back to a higher level cache or main memory (mapped to write type workload), col 11 lines 4-6 and FIG. 4);
a first queue corresponding to the first cache (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, a miss queue MQ is provided with the data cache D$, col 13 lines 5-8 and FIG. 5), wherein the first queue is to store first requests for first data corresponding to the first type of memory access workload when said first data is not stored in the first cache (If in response to a data request in D$, a miss is generated, the address of the miss is placed in the miss queue of the D$, col 13 lines 5-8 and FIG. 5);
a second queue corresponding to the second cache (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, a miss queue MQ is provided with the L2$ cache, col 13 lines 8-12 and FIG. 5), wherein the second queue is to store second requests for second data corresponding to the second type of memory access workload when said second data is not stored in the second cache (If the requested data is not present within the L2$, then the address is placed within the miss queue of the L2$, col 13 lines 8-12 and FIG. 5).
As per dependent claim 2, Mehrotra discloses the system of claim 1. Mehrotra teaches wherein the first type of memory access workload is associated with sequential memory access operations (The IFU 202 addresses the instruction cache L1I sequentially, col 7 lines 8-9).
As per dependent claim 3, Mehrotra discloses the system of claim 1. Mehrotra teaches wherein the second type of memory access workload is associated with random memory access operations (The level one data cache D$ services one or more loads or stores, col 9 lines 56-57 and FIGS. 4 and 5. Loads/stores are random).
As per dependent claim 6, Mehrotra discloses the system of claim 1. Mehrotra teaches further comprising: a first plurality of queues comprising the first queue, wherein each queue of the first plurality of queues corresponds to a respective cache line in the first cache (FIG. 11 shows in greater detail one embodiment of a miss queue 1100 comprising a plurality of entries each corresponding to a cache line, col 16 line 65 to col 17 line 2 and FIG. 11. A miss queue is associated with the L1 instruction cache);
a second plurality of queues comprising the second queue, wherein each queue of the second plurality of queues corresponds to a respective cache line in the second cache (FIG. 11 shows in greater detail one embodiment of a miss queue 1100 comprising a plurality of entries each corresponding to a cache line, col 16 line 65 to col 17 line 2 and FIG. 11. A miss queue is associated with the L1 data cache).
As per dependent claim 7, Mehrotra discloses the system of claim 1. Mehrotra teaches further comprising: a third queue to store received requests for data when the first queue and the second queue are full (A victim queue of a cache level stores entries which have been evicted from the current cache due to a fill operation, col 13 lines 25-27).
As per independent claim 8, Mehrotra teaches A system (FIG. 1 shows a general purpose computer system 100, col 6 lines 5-6 and FIG. 1) comprising:
a memory device (Memory system 104 comprising cache memory 105 and main memory 107, col 6 lines 13-15 and FIG. 1);
a processing device (Processor 102, col 6 line 9 and FIG. 1), operatively coupled to the memory device (Processor 102 is coupled with memory system 104, col 6 lines 11-13 and FIG. 1), to perform operations comprising:
receiving a memory access request associated with data stored at the memory device (The cache monitors requests for data to determine if the data is stored in the cache (a hit) or data is to be fetched from main memory (a miss), col 1 lines 52-61);
determining a type of a memory access workload based on the request (The first level instruction cache I$ can receive a processor read request or a processor write request, col 15 lines 38-40 and FIG. 9. IFU 202 addresses the instruction cache I$ sequentially, col 7 lines 8-9. The first level data cache D$ can also receive a processor read request or a processor write request, col 15 lines 38-40 and FIG. 9. The level one data cache D$ services one or more loads or stores, col 9 lines 56-57 and FIGS. 4 and 5, which are random);
determining whether the data is stored at one of a first cache associated with a first type of memory access workload or a second cache associated with a second type of memory access workload (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, in FIG. 5, a miss queue is provided for the first level instruction cache I$ and a separate miss queue is provided for the first level data cache D$. If a miss is generated at the L1 data cache, the address of the miss is placed in the miss queue of the L1 data cache which thereafter generates a request for the data, col 13 lines 5-9);
responsive to determining that the data is not stored at the one of the first cache or the second cache, identifying one of a first queue corresponding to the first cache or a second queue corresponding to the second cache, the one of the first queue or the second queue corresponding to the one of the first cache or the second cache to store the memory access request (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, in FIG. 5, a miss queue is provided for the first level instruction cache I$ and a separate miss queue is provided for the first level data cache D$. For instance, in response to a data request in the first level data cache D$ miss, the address of the miss is placed in the miss queue of the L1 data cache which thereafter generates a request for the data, col 13 lines 5-9 and FIG. 5);
storing the memory access request at the determined one of the first queue or the second queue (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, in FIG. 5, a miss queue is provided for the first level instruction cache I$ and a separate miss queue is provided for the first level data cache D$. For instance, in response to a data request in the first level data cache D$ miss, the address of the miss is placed in the miss queue of the L1 data cache which thereafter generates a request for the data, col 13 lines 5-9 and FIG. 5).
As per dependent claim 9, Mehrotra discloses the system of claim 8. Mehrotra teaches wherein the first queue is to store first requests for first data corresponding to the first type of memory access workload when said first data is not stored in the first cache, and wherein the second queue is to store second requests for second data corresponding to the second type of memory access workload when said second data is not stored in the second cache (A miss queue (MQ) is provided at each level of the cache hierarchy, col 13 lines 1-2 and FIG. 5. For example, in FIG. 5, a miss queue is provided for the first level instruction cache I$ and a separate miss queue is provided for the first level data cache D$. For instance, in response to a data request in the first level data cache D$ miss, the address of the miss is placed in the miss queue of the L1 data cache which thereafter generates a request for the data, col 13 lines 5-9 and FIG. 5).
As per dependent claims 10-11 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2-3 and 6-7.
As per claims 16-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 8-9 and 2-3. See FIG. 1 of Mehrotra for processor 102 and main memory 107 where main memory 107 may store a computer program product for execution by processor 102.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Rivers US 2005/0044317 (“Rivers”).
As per dependent claim 4, Mehrotra discloses the system of claim 1. Mehrotra may not explicitly disclose, but in an analogous art in the same field of endeavor, Rivers teaches further comprising: a first content addressable memory (CAM) corresponding to the first cache, the first CAM to store identifiers of third data stored in the first cache (The N tags in the N-CAM 102 are each associated with corresponding blocks in a holding cache (HC) 106, para 0025 and FIG. 3);
a second CAM corresponding to the second cache, the second CAM to store identifiers of fourth data stored in the second cache (The I tags stored in I-CAM 104 are associated with corresponding blocks in a holding buffer (HB) 108, para 0025 and FIG. 3).
Given the teaching of Rivers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Mehrotra with “further comprising: a first content addressable memory (CAM) corresponding to the first cache, the first CAM to store identifiers of third data stored in the first cache” and “a second CAM corresponding to the second cache, the second CAM to store identifiers of fourth data stored in the second cache”. The motivation would be that a two-phase access to a CAM improves or lowers power consumption, para 0025 of Rivers.
As per dependent claims 12 and 20, these claims are rejected based on arguments provided above for similar rejected dependent claim 4.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Byrn et al. US 5,502,833 (“Byrn”).
As per dependent claim 5, Mehrotra discloses the system of claim 1. Mehrotra may not explicitly disclose, but in an analogous art in the same field of endeavor, Byrn teaches wherein the first queue and the second queue comprise first-in, first-out (FIFO) queues (One or more wrap around buffers 68, which may be in dedicated memory and/or may be stored in main memory 64, are accessible from network adaptor 62 to support FIFO queues uses for managing buffering of data packets received over channel 10 or for transmission over channel 10, col 3 lines 34-39). 
Given the teaching of Byrn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Mehrotra with “wherein the first queue and the second queue comprise first-in, first-out (FIFO) queues”. The motivation would be that invention provides FIFO queues of arbitrary length, col 2 lines 19-20 of Byrn.
As per dependent claim 13, this claim is rejected based on arguments provided above for similar rejected dependent claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132